Citation Nr: 0115077	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  99-23 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
ankylosing spondylitis of the entire spine and degenerative 
disc disease of the cervical spine.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel





INTRODUCTION

The veteran had active military service from February 1953 to 
March 1955, and from June 1955 to March 1958.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1998 rating decision from the Los 
Angeles, California Department of Veterans Affairs (VA) 
Regional Office (RO).  

The Board notes that the RO also adjudicated the issues of 
entitlement to an increased evaluation for a lumbosacral 
strain with an L1 compression fracture and entitlement to an 
effective date earlier than June 20, 1996 for the grant of an 
increased evaluation for the lumbosacral strain in its 
Statement of the Case (SOC) as well as the subsequent 
Supplemental Statement of the Case (SSOC).  

However, the Board finds that these two issues are not before 
it as neither of them were ever appealed.  That is, the 
veteran never mentioned either of these two issues in his 
Notice of Disagreement (NOD).  Further, he specified in his 
substantive appeal that he was only appealing the issue of 
service connection for ankylosing spondylitis.  Therefore, 
the Board concludes that it does not have jurisdiction over 
the issues of an increased rating for a lumbosacral strain 
and an earlier effective date for the grant of an increased 
rating for a lumbosacral strain.  38 C.F.R. §§ 20.200, 
20.201, 20.202 (2000).  

The Board notes that this issue of service connection for 
ankylosing spondylitis had been previously and finally denied 
by the RO.  The RO reopened the claim in its May 1998 rating 
decision.  

In accordance with the United States Court of Appeals for 
Veteran's Claims (Court) ruling in Barnett v. Brown, 8 Vet. 
App. 1 (1995), the Board is obligated to address the issue of 
new and material evidence regardless of whether the RO based 
its determination on that issue.  

Hence, the Board will proceed with a determination of whether 
new and material evidence has been submitted to reopen the 
claim of entitlement to service connection for ankylosing 
spondylitis of the entire spine and degenerative disc disease 
of the cervical spine which was denied in June 1986.  


FINDINGS OF FACT

1.  In June 1986 the RO denied, in pertinent part, the 
veteran's claim of service connection for ankylosing 
spondylitis of the entire spine and degenerative disc disease 
of the cervical spine.  This decision became final.  

2.  The evidence submitted since the June 1986 rating 
decision bears directly and substantially upon the issue at 
hand, and because it is neither duplicative or cumulative, 
and it is significant, it must be considered in order to 
fairly decide the merits of the claim.  

3.  All available relevant evidence necessary for an 
equitable disposition of the veteran's service connection 
claim has been obtained by the RO.  

4.  The probative medical evidence of record shows that the 
veteran's ankylosing spondylitis of the entire spine and 
degenerative disc disease of the cervical spine cannot 
satisfactorily be dissociated from his active service.


CONCLUSIONS OF LAW

1.  Evidence received since the June 1986 decision, wherein 
the RO denied service connection for ankylosing spondylitis 
of the entire spine and degenerative disc disease of the 
cervical spine, is new and material, and the veteran's claim 
for that benefit is reopened.  38 U.S.C.A. §§ 5104, 5108, 
7105 (West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 
(2000).

2.  Ankylosing spondylitis of the entire spine and 
degenerative disc disease of the cervical spine were incurred 
in active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991& 
Supp. 2000); Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to 
be codified as amended at 38 U.S.C. § 5107); 38 C.F.R. 
§ 3.303(d) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The evidence which was of record before the June 1986 
decision wherein the RO denied entitlement to service 
connection for ankylosing spondylitis of the entire spine and 
degenerative disc disease of the cervical spine is reported 
in pertinent part below.  

Service medical records do not document a diagnosis of 
ankylosing spondylitis.  They do document a history of low 
back problems.  

In March 1954 the veteran was seen for a broken nose after 
colliding with another baseball.  No reference to a back 
injury was noted.  

On May 21, 1954 the veteran was seen for a low back strain 
which was noted as occurring after the veteran had twisted 
his back while playing baseball in March 1954.  

In May 1954 the veteran was hospitalized for a minimal 
compression fracture of L1 which was initially noted as 
having been incurred about two weeks prior as a result of an 
accident on a baseball field.  

Discharge examination noted that he stood straight with a 
slight gibbus at L1.  X-rays revealed a decrease at the 
anterior height of the first lumbar vertebra (an actual x-ray 
report was noted as negative).  

It was noted that the deformity appeared to be old, and there 
was no evidence of a new fracture.  The final impression was 
an acute strain of the low back, healed.  

On follow-up on May 30, 1954, the veteran reported that he 
could not recall the exact trauma to his back.  A June 7 
progress note documented that there was no obtainable history 
of trauma associated with his back injury.  Subsequent 
examination revealed acute pain to palpation over both 
sacroiliac joints with muscle spasm.  A June 1954 x-ray found 
no evidence of any bone or joint abnormality in the lumbar 
spine.  

In January 1958 the veteran was seen and treated for a 
backache.  

On separation examination in March 1958 a history of a back 
injury in 1954 was noted with complaints of pain and 
stiffness in the left leg.  

In April 1958 the veteran submitted a claim of service 
connection for a back injury.  

A July 1958 service medical record (apparently during his 
service in the United States Air Force Reserve) documented 
the veteran's history of an L1 compression fracture in 1954.  
He reported a subsequent history of intermittent low back 
pain.  He reported that flexion of the knees seemed to 
aggravate the condition.  

Examination of the back revealed a 10-degree list to the 
left.  There was bilateral sacral spinalis muscle spasm.  
There was pain on forward flexion, extension, and left 
lateral motion of the trunk.  

X-rays revealed a transitional lumbar vertebra giving the 
appearance of six lumbar vertebrae.  There was no evidence of 
a recent or old compression fracture of L1.  There was no 
evidence of spondylolisthesis or spondylolysis.  It was noted 
that he responded well to treatment.  The diagnosis was 
chronic lumbosacral strain.  

In September 1958 the RO granted service connection for a 
recurrent lumbosacral strain.  

On VA examination in July 1963 the veteran reported pain and 
stiffness in the back.  A history of a low back sprain in 
1954 was noted.  Examination of the spine revealed definite 
protrusion of the spinous processes of the first and second 
lumbar vertebrae.  There was reversed lumbar lordosis "as if 
he has a lumbar kyphosis."  The initial diagnosis was lumbar 
kyphosis, secondary to the lumbosacral strain.  

X-rays were subsequently performed and revealed erosion with 
hazy contour due to articular cortical absorption involving 
both sacroiliac joints with minimal sclerotic chances 
representing an active rheumatoid arthritic process.  It was 
noted that moderate lordosis of the lumbar spine producing a 
moderate sway back deformity of the spine axis existed in 
this region.  There was also associated minimal degenerative 
compression involving the body of L1 anteriorly.  

Following the x-ray findings, the diagnoses of degenerative 
compression involving the L1 body, anteriorly, and rheumatoid 
arthritis were added.  

In March 1986 the veteran was admitted to the Long Beach VA 
Medical Center (VAMC), reporting that his initial back 
difficulties began in 1953 after playing a baseball game.  He 
was subsequently noted to have sustained a compression 
fracture of L1.  He reported a steady progression of neck and 
low back pain since that time.  

Examination of the spine revealed marked thoracic kyphosis as 
well as a somewhat kyphotic neck.  X-rays were obtained and 
revealed narrowing at C3-4 with syndesmophyte present at C4-
6.  Also noted was diffuse osteoporosis in the neck and 
thoracic spines with an old compression fracture of L1 noted.  
There was syndesmophyte formation at T12, L1, and L2.  

The pertinent discharge diagnoses were ankylosing 
spondylitis, degenerative disc disease of C3-4, degenerative 
joint disease of the lumbar and cervical spine, and chronic 
low back and neck pain.  

In June 1986 the RO, in pertinent part, denied service 
connection for ankylosing spondylitis of the entire spine and 
degenerative disc disease of the cervical spine.  This 
decision was not appealed and became final.  

Following this decision, the RO received records from the 
Long Beach VAMC dated from January 1990 documenting treatment 
primarily of other medical problems, but continuing the 
diagnosis of ankylosing spondylitis.  

The RO subsequently received records from the Long Beach VAMC 
dated from April and May 1996 documenting treatment of 
restrictive lung disease secondary to ankylosing spondylitis.  

In August 1996 the RO received, in pertinent part, private 
medical records documenting treatment of the veteran in March 
1981.  Numerous complaints were recorded, including chronic 
back pain.  X-rays revealed degenerative changes in the 
cervical spine.  A bone scan revealed patchy uptake 
throughout the spine "which may be arthritic in nature."  

The RO subsequently received more medical records from the 
Long Beach VAMC.  These records document continued treatment 
of ankylosing spondylitis through November 1996, including a 
diagnosis of a lung disorder as being secondary to ankylosing 
spondylitis.  

In July 1997, Dr. PEP submitted a VA advisory opinion.  She 
first noted that the 1963 diagnosis of rheumatoid arthritis 
was in fact ankylosing spondylitis.  She noted that symptoms 
of ankylosing spondylitis always start before the age of 40, 
and that it is a slowly progressive (often insidious) 
inflammation of the spine resulting in ossification of the 
fibrocartilage and bony-tendon insertions and classic 
formation of syndesmophytes.  

Such symptoms usually would develop after years of low back 
strain and pain symptoms.  She concluded that the veteran's 
inservice symptoms of low back strain were early presenting 
signs and symptoms of the "full blown inflammatory 
spondyloarthropathy he now has."  She concluded that his 
current symptoms are 100 percent related to the symptoms he 
had in service.  

In April 1998 a VA spinal examination was conducted by Dr. 
CW.  The inservice back injury with subsequent history of 
pain and stiffness was noted.  It was noted that the original 
injury appeared to be a compression fracture of L1.  

Examination revealed obvious kyphosis of the cervical spine 
and loss of lumbar lordosis.  Dr. CW concluded that the 
veteran had had progressive low back pain with limited range 
of motion and pain on movement as a result of his traumatic 
compression fracture of L1.  

Dr. CW attributed the loss of normal vertebral column 
curvature, loss of lumbar lordosis, and kyphosis of the 
cervical spine as being consistent with changes of ankylosing 
spondylitis.  

Dr. CW opined that the worsening of the low back pain was 
clearly aggravated and related to ankylosing spondylitis, but 
that it was also clear that ankylosing spondylitis was not 
caused by the original inservice injury to the back.  Rather, 
he found that it represented an independent but clearly 
aggravating condition.  Consequently, Dr. CW found that 
although the original injury to the spine did not cause the 
ankylosing spondylitis, the ankylosing spondylitis was in 
large part responsible for the progressive nature of the 
veteran's low back pain.  

In October 1998 Dr. TRD concluded, based on a review of the 
records, that the veteran sustained an L1 compression 
fracture (he did not opine that it was incurred in service), 
and that he did have ankylosing spondylitis.  




Dr. TRD concluded that there was no connection between the 
ankylosing spondylitis and the L1 compression fracture 
because a compression fracture is a traumatic injury and 
there is no medical basis on which to believe that ankylosing 
spondylitis is caused by any trauma.  He noted that 
ankylosing spondylitis is an inflammatory arthropathy which 
is slowly progressive and independent of any trauma.  

In December 1998 Dr. TRD provided an addendum to his October 
1998 opinion.  He specifically compared the opinions of Dr. 
PEP and Dr. CW (the April 1998 VA examiner).  Dr. TRD opined 
that there was no direct conflict between the opinions of Dr. 
PEP and Dr. CW because Dr. CW opined that the ankylosing 
spondylitis originated in service but did not make the case 
that it was "service connected or caused by military duty.  
Therefore, there is no conflict between the statements of Dr. 
[W] and Dr. [P]... ."  

Dr. TRD went on to opine that the L1 compression fracture was 
service-connected.  He also agreed with Dr. PEP's assessment 
that the veteran's underlying symptoms of ankylosing 
spondylitis "may have been present while in the military 
service; however, the underlying causation of his ankylosing 
spondylitis was not related to military service and was not 
related to the L1 compression fracture."  

In September 1998 Dr. PEP essentially reasserted her 
contention that the ankylosing spondylitis had its origins in 
service, noting that its presenting symptoms were lumbar and 
sacral stiffness that occur in young men from the age of 15 
to 30 years of age.  

In April 1999 Dr. PEP submitted another advisory opinion.  
She opined that the ankylosing spondylitis should be service-
connected, contending that the veteran's first complaints of 
this disability began in service.  

She noted that a May 20, 1954 radiograph noted a collapsed L1 
vertebra "without any trauma."  She noted that osteitis, a 
feature of ankylosing spondylitis can alter the radiographic 
appearance of a vertebral body without trauma and often does 
cause collapse of L1.  She noted that the June 9, 1954 
notation to "bilateral sacroiliac tenderness" was the 
hallmark and classic sign of early ankylosing spondylitis and 
is not seen with the presumptive diagnosis noted in the 
medical record (herniated nucleus pulposus) or in traumatic 
injury to the lower back.  She opined that this notation and 
others demonstrated symptomatology of ankylosing spondylitis 
in service.  

Dr. PEP concluded that the ankylosing spondylitis started 
while the veteran was in service and that the L1 vertebral 
collapse resulted from or was a symptom of the spondylitis.  

In April 2001 Dr. MSG provided a VA advisory opinion, 
concluding that it was likely that the onset of the 
ankylosing spondylitis was during the veteran's active 
military service.  She found that because ankylosing 
spondylitis is a chronic inflammatory disorder mainly 
affecting the axial skeleton with onset usually in young 
adults (third or fourth decades), "it is highly possible 
that this patient's initial complaints of back pain since 
1954 were already related to the onset of the disease."  She 
further found that his inservice, sport-related injury was a 
completely separate issue and was causally unrelated to the 
ankylosing spondylitis.  

Criteria

New and Material Evidence

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.




When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 1991).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a); Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).

In order to reopen a claim by providing new and material 
evidence, the veteran must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 CFR § 3.156(a); see also 
Hodge v. West, 155 F.3d 1356, 1361 (Fed. Cir. 1998) (the 
paramount concern in evaluating any judicial test for new and 
material evidence is its consistency with the regulation).  



It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it (1) was not of record at 
the time of the last final disallowance of the claim and is 
not merely cumulative of evidence of record; (2) is probative 
of the issue at hand; and (3) is significant enough, either 
by itself or in conjunction with other evidence in the 
record, that it must be considered to decide the merits of 
the claim.  See Anglin v. West, 203 F.3d 1343, 1345-1346 
(Fed. Cir. 2000) (upholding the first two prongs of the 
Colvin new and materiality test while defining how 
materiality is established (the third prong as listed 
above)); see also Shockley v. West, 11 Vet. App. 208, (1998); 
Evans v. Brown, 9 Vet. App. 273, 283 (1996); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

Evidence may be new and material even though such evidence 
does not warrant a revision of a previous decision.  Hodge 
155 F.3d at 1362 (overruling the third prong of the Colvin 
test (that the evidence must be reasonably likely to change 
the outcome of the decision)).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justice v. Principi, 3 Vet. App. 510, 513 
(1992).  

If VA determines that new and material evidence has been 
presented under 38 C.F.R. §3.156(a), the case will be decided 
on the merits.  See Wilkinson v. Brown, 8 Vet. App. 263 
(1993); Ivey v. Derwinski, 2 Vet. App. 320, 322 (1992).  

Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.303 (2000).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2000).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2000).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 C.F.R. §§ 3.307, 3.309 (2000).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  VCAA, Pub. L. No. 106-
475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C.A. § 5107).  


Analysis

I.  Whether new and material evidence has 
been submitted to reopen a claim of 
entitlement to service connection for 
ankylosing spondylitis of the entire 
spine and degenerative disc disease of 
the cervical spine.

The veteran seeks to reopen his claim of service connection 
for ankylosing spondylitis of the entire spine and 
degenerative disc disease of the cervical spine  which the RO 
denied in June 1986.  When a claim is finally denied by the 
RO, the claim may not thereafter be reopened and allowed, 
unless new and material evidence has been presented.  
38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  






In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).  

Under Evans, evidence is new if not only previously of record 
and is not merely cumulative of evidence previously of 
record.

In the case at hand, the Board finds that evidence has been 
submitted which was not in the record at the time of the 
final disallowance of the claim.  This evidence consists of 
VA records, statements from the veteran, private medical 
records, and multiple medical opinions.  

In general, the above-mentioned evidence submitted since the 
last final disallowance was not previously in the record.  
The medical opinions are neither duplicative nor cumulative, 
and therefore constitute new evidence.  

The medical opinions bear directly and substantially upon the 
specific issue being considered in this case because they 
address the etiology of the ankylosing spondylitis.  In 
addition, some offer opinions on the issue of whether this 
disorder is related to service.  Such evidence is therefore 
significant and must be considered in order to fairly decide 
the merits of the claim.  

The Board therefore finds that new and material evidence has 
been received since the June 1986 final determination, and 
the veteran's claim is therefore reopened.  




II.  Entitlement to service connection 
for ankylosing spondylitis of the entire 
spine and degenerative disc disease of 
the cervical spine.

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and, (3) medical evidence 
of a nexus between the claimed inservice injury or disease 
and a current disability.  See Hickson, supra.

After a careful review of the evidence of record, the Board 
is of the opinion that the evidence supports the veteran's 
claim of service connection of ankylosing spondylitis of the 
entire spine and degenerative disc disease of the cervical 
spine.  

First, the veteran has been diagnosed with ankylosing 
spondylitis of the entire spine and degenerative disc disease 
of the cervical spine.  He therefore has a current 
disability.  

Second, while service medical records do not document a 
diagnosis of ankylosing spondylitis of the entire spine and 
degenerative disc disease of the cervical spine, they do 
document complaints regarding the back.  

Third, there is medical evidence linking the veteran's 
ankylosing spondylitis of the entire spine and degenerative 
disc disease of the cervical spine to his military service 
and the reported symptoms of back pain during such service.  

More specifically, Dr. PEP has specifically linked the 
veteran's ankylosing spondylitis to his military service, 
opining that it had its onset at that time.  She has also 
found that the collapse of the L1 vertebra was not related to 
trauma and was a manifestation of the ankylosing spondylitis.  
This finding is not contradicted by the evidence in the 
service medical records.  In fact, there is some support in 
the service medical records for her conclusion.  

While service medical records indicate that the veteran 
suffered a traumatic injury to his back while playing 
baseball, it does not establish that he suffered a 
compression fracture as a result of this accident.  

Progress notes initially indicated that the veteran had 
sustained a compression fracture of the spine as a result of 
the baseball injury; however, the discharge report noted that 
the x-rays of the lumbar spine revealed the decrease in the 
height of the lumbar vertebra to be old with no evidence of a 
new fracture.  The diagnosis was a low back strain.  A 
compression fracture was not diagnosed.  Subsequent x-rays 
taken in June 1954 were also noted as being negative for 
abnormalities.  

Dr. PEP has also supported her opinion with inservice 
references to back pain which Dr. PEP found to be consistent 
with manifestations of ankylosing spondylitis.  She also 
noted the insidious nature of ankylosing spondylitis and that 
it usually has its first onset during young adulthood.  Dr. 
PEP noted that symptoms recorded on VA examination in July 
1963, only a few years after discharge, were actually 
symptoms of ankylosing spondylitis.  

Dr. PEP's opinion is corroborated by the opinion of Dr. MSG 
who concluded that it was likely or highly possible that the 
ankylosing spondylitis had its onset in service, noting that 
the disorder usually had its first onset in young adults 
during their third or fourth decades.  

There are no medical opinions or other medical evidence that 
detract from the probative value of the above opinions.  

While the April 1998 VA examiner indicated that ankylosing 
spondylitis was not caused by a L1 compression fraction 
(which he found to be the veteran's "original injury"), the 
examiner offered no opinion as to whether the spondylitis was 
first incurred during military service.  Therefore, the 
examiner's opinion does not actually contradict the findings 
made by Dr. PEP and Dr. MSG, as it offers no opinion on the 
issue.  



Dr. TRD concluded that the ankylosing spondylitis was not 
causally related to service; however, he also agreed with Dr. 
PEP that the disorder may have had its onset in service.  The 
Board notes that service connection does not require that a 
disorder be caused by service as was opined by Dr. TRD.  All 
that is required is that it have been incurred during 
service.  See 38 C.F.R. § 3.303(a), (d).  Therefore, his 
opinion does not contradict, and in fact supports, the 
conclusions of Dr. PEP and Dr. MSG that the ankylosing 
spondylitis had its onset during service.  

In sum, the Board finds that the veteran's ankylosing 
spondylitis of the entire spine and degenerative disc disease 
of the cervical spine cannot be satisfactorily disassociated 
from his period of active service.  Therefore, the Board 
concludes that ankylosing spondylitis of the entire spine and 
degenerative disc disease of the cervical spine were incurred 
in service.  VCAA, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 
2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 C.F.R. § 3.303(d); Gilbert, supra.  


Additional Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supercedes the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 (2000).  

The Board finds that the duty to assist has been satisfied in 
this instance to the extent necessary to allow for a grant of 
the benefit sought on appeal, namely, service connection for 
ankylosing spondylitis of the entire spine and degenerative 
disc disease of the cervical spine.  Therefore, any 
deficiencies in the duty to assist will not prejudice the 
veteran in this case.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).


ORDER

The veteran having submitted new and material evidence to 
reopen the claim of entitlement to service connection for 
ankylosing spondylitis of the entire spine and degenerative 
disc disease of the cervical spine, the appeal is granted in 
this regard.

Entitlement to service connection for ankylosing spondylitis 
of the entire spine and degenerative disc disease of the 
cervical spine is granted.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

